Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Therl Taylor appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing without prejudice his 42 U.S.C. § 1983 (2012) complaint.* We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the dis*207trict court. Taylor v. Brooks, No. 3:15-cv-01138-RMG, 2015 WL 4274834 (D.S.C. July 14, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.


 We conclude that the district court’s order is final and appealable. See In re GNC Corp., 789 F.3d 505, 511 n. 3 (4th Cir.2015) (discussing standard for determining finality of order).